DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/658,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to analogous methods of providing stem cell to one or more targets of a subject/patient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites a method of delivering to a member of the Animalia Kingdom fluid conveying population of stem cells exposed to electromagnetic radiation. In dependent claim 9 also recited analogous limitation. The term ‘Animalia Kingdom’ or Kingdom Animalia is defined as a large group that consists of eukaryotic, multicellular organisms that are heterotrophic in nature. However, the applicant’s specification fails to teach how the fluid conveyed stem cells are deliver to the physiological such a diverse group. Thus, the scope of this limitation renders the claims indefinite.
Appropriate correction is required.
Note: for the definition of the term ‘Animalia Kingdom, see the following links:
https://www.microscopemaster.com/kingdom-animalia.html#:~:text=The%20Kingdom%20Animalia%20is%20a,their%20nutrition%20from%20external%20sources;  https://study.com/academy/lesson/animalia-kingdom-definition-characteristics-facts.html
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Rioux et al, Pub. No. U.S. 2008/0051736 (hereinafter “Rioux”).
Regarding claim 1, Rioux discloses a device adapted for delivering electromagnetic radiation and fluid to a target body region, the device comprising: device including a housing having (1) a power source 310 (2) one or more sources of electromagnetic radiation therein 230, (3) an opening 216 in the device operationally configured to receive fluid including  from one or more fluid sources and operationally configured to receive electromagnetic radiation from the one or more sources of electromagnetic radiation, and (4) an outlet 220 operationally configured to emit electromagnetic radiation and fluid out of the housing (see Figs. 2 and 8). Note: Rioux does not recite the device is connected to a fluid source conveying stem cells or delivers fluid including stem cells. However, the recited claim language is directed to intended use. Furthermore, Rioux’s device is operable to deliver fluid including stem cells out of the housing.
Regarding claim 18, the outlet is operationally configured to receive a hollow member in radiant and fluid communication with the opening, wherein the hollow member is operationally configured to convey fluid to one or more target sites external the housing as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rioux in view of Hogendijk et al., Pub. No. U.S. 2008/0255501 (hereinafter “Hogendijk”).
Rioux, described above, does not teach a hypodermic needle in communication with outlet opening as claimed. However, the examiner notes the use of a hypodermic needle coupled to a distal end/outlet of catheter lumen is known in the art. Hogendijk teaches the use of a  hypodermic needle coupled to outlet of catheter for delivering fluid to a target tissue (see Pars. 0007, 0010, 0086), wherein the hypodermic needle has a diameter in the range of 0.025 – 12.7 mm (see Par. 0088). Thus, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to couple a hypodermic needle to the outlet of the catheter device to deliver fluid to the target body tissue as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 26, 2022